MIRABAL, Justice,
concurring.
I agree with the majority that the denial of habeas corpus relief should be affirmed. However, I cannot agree with the majority’s analysis of the issues raised in points of error one and two.
The issue in this case from the beginning has been whether the videotape, showing appellant requesting counsel several times and emphatically refusing to submit to a breath test without first consulting with an attorney, should have been suppressed. Jamail v. State, 787 S.W.2d 380, 381, 384 (Tex.Crim.App.1990). The Court of Criminal Appeals’ opinion specifically states:
It must be emphasized that the appellant is not arguing that his refusal to take the test is absolutely inadmissible. Rather, he is arguing that when one’s refusal is predicated on the absence of requested counsel an invalid inference of guilt accompanies the evidence of the refusal- After reviewing the videotape it is clear that the appellant’s refusal to take the test occurred after he had repeatedly attempted to contact counsel.
Id. at 381. The Jamail Court specifically concluded that evidence of a defendant’s invocation of the right to counsel does not carry an adverse inference of guilt. Id. at 382-83. Thereafter, the Court of Criminal Appeals in Hardie specifically stated that the Jamail opinion was incorrect in that conclusion. Hardie v. State, 807 S.W.2d 319, 321-22 (Tex.Crim.App.1991). Therefore, I cannot agree with the majority’s conclusion in the present case that “the reason appellant refused to take the breath test, that he wanted an attorney’s advice first, was not a determinant” in either Jamail I or Jamail II.
However, based on the law of the case doctrine, I agree with the overruling of ap*868pellant’s points of error one and two. The heart of the Court of Criminal Appeals’ holding in appellant’s direct appeal, Jamail II, was that, although the trial court erred in overruling appellant’s motion to suppress, the error was harmless. Jamail II, 787 S.W.2d at 388. The Court of Criminal Appeals later confirmed the error was harmless because of a rule of evidence: the presumption that a trial judge disregards inadmissible evidence. Hardie, 807 S.W.2d at 322. Even though such a holding is subsequently held to be erroneous, it will not ordinarily be subject to review. Ex parte Schuessler, 846 S.W.2d 850, 852 (Tex.Crim.App.1993).
The “law of the ease” doctrine provides that once a question of law in a particular case has been finally resolved, that question will usually not be reconsidered in subsequent proceedings of the same case. Schuessler, 846 S.W.2d at 852 n. 7; Ware v. State, 736 S.W.2d 700, 701 (Tex.Crim.App.1987); Ex parte Calvin, 689 S.W.2d 460, 462 (Tex.Crim.App.1985). The general rule applies to the present ease because no due process rights are involved in connection with the rule of evidence at issue here. It is on this ground that I would overrule points of error one and two.